Exhibit 10.4

 

EXECUTIVE OFFICER CHANGE IN CONTROL

SEVERANCE AGREEMENT

(Martin Gallagher)

 

THIS EXECUTIVE OFFICER CHANGE IN CONTROL SEVERANCE AGREEMENT (the “Agreement”)
is entered into as of February 6, 2015 (the “Effective Date”), by and between
BENEFICIAL BANK, a Pennsylvania chartered savings bank (the “Bank”) and MARTIN
GALLAGHER (the “Executive”) and BENEFICIAL BANCORP, INC., a Maryland corporation
and the holding company for the Bank (the “Company”), as guarantor.

 

WHEREAS, to encourage Executive’s continued dedication to his assigned duties in
the face of potential distractions arising from the prospect of a Change in
Control, the Bank wishes to provide certain benefits and payments in the event
Executive’s employment is terminated involuntarily without Cause or voluntarily
for Good Reason within twelve (12) months of a Change in Control.

 

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.

 

1.                                      Termination after a Change in Control.

 

(a)                                 Cash benefit. Notwithstanding any other
provisions in this Agreement, if the Executive’s employment terminates
involuntarily but without Cause (as defined in paragraph (d) of this Section 1)
or voluntarily but with Good Reason (as defined in paragraph (e) of this
Section 1), in either case within 12 months after a Change in Control, the Bank
shall make a lump-sum cash payment equal to three (3) times the sum of
Executive’s; (i) base salary (at the rate in effect immediately prior to the
Change in Control or, if higher, the rate in effect when the Executive
terminates employment) and (ii) the most recent bonus paid by the Company and/or
the Bank. Unless a delay in payment is required under Section 1(b) of this
Agreement, the payment required under this Section 1(a) shall be made within
five (5) business days after the Executive’s employment termination.

 

(b)                                 Payment of the cash benefit. If the
Executive is a “specified employee” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) at the time his
employment terminates and the cash severance benefit under Section 1(a) is
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, payment of the benefit under Section 1(a) shall be
delayed and shall be made to the Executive in a single lump sum without interest
on the first business day of the seventh (7th) month after the month in which
the Executive’s employment terminates, subject to Section 16 of this Agreement.

 

(c)                                  Change in Control defined. For purposes of
this Agreement, a “Change in Control” means any of the following events:

 

(i)                                     Merger: The Company or the Bank merges
into or consolidates with another corporation, or merges another corporation
into the Company or the Bank, and as a result less than a majority of the
combined voting power of the resulting corporation immediately after the merger
or consolidation is held by persons who

 

--------------------------------------------------------------------------------


 

were stockholders of the Company or the Bank immediately before the merger or
consolidation.

 

(ii)                                  Acquisition of Significant Share
Ownership: There is filed, or required to be filed, a report on Schedule 13D or
another form or schedule (other than Schedule 13G) required under Sections
13(d) or 14(d) of the Securities Exchange Act of 1934, if the schedule discloses
that the filing person or persons acting in concert has or have become the
beneficial owner of 25% or more of a class of the Company’s voting securities,
but this clause (ii) shall not apply to beneficial ownership of Company voting
shares held in a fiduciary capacity by an entity of which the Company directly
or indirectly beneficially owns 50% or more of its outstanding voting
securities.

 

(iii)                               Change in Board Composition: During any
period of two consecutive years, individuals who constitute the Company’s or the
Bank’s Board of Directors at the beginning of the two-year period cease for any
reason to constitute at least a majority of the Company’s or the Bank’s Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or

 

(iv)                              Sale of Assets: The Company or the Bank sells
to a third party all or substantially all of its assets.

 

(d)                                 Cause defined. For purposes of this
Agreement involuntary termination of the Executive’s employment shall be
considered termination with Cause if the Executive shall have been terminated
for any of the following reasons:

 

(i)                                     Personal dishonesty;

(ii)                                  Willful misconduct;

(iii)                               Breach of fiduciary duty involving personal
profit;

(iv)                              Intentional failure to perform stated duties;

(v)                                 Willful violation of any law, rule or
regulation (other than traffic violations or similar offenses) that reflect
adversely on the reputation of the Bank or the Company, any felony conviction,
any violation of law involving moral turpitude or any violation of a final
cease-and-desist order; or

(vi)                              Material breach by Executive of any provision
of this Agreement.

 

Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank or the Company unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof.

 

(e)                                  Good Reason defined. For purposes of this
Agreement, an Executive can voluntarily terminate for Good Reason if Executive
is not offered a Comparable Position following a Change in Control. For purposes
of this Agreement, a “Comparable Position” shall mean a position that would (i)

 

2

--------------------------------------------------------------------------------


 

provide Executive with base compensation and benefits that are comparable in the
aggregate to those provided to the Executive prior to the Change in Control,
(ii) provide Executive with an opportunity for variable bonus compensation that
is comparable to the opportunity provided to him prior to the Change in Control,
(iii) be in a location that would not require Executive to increase his daily
one way commuting distance by more than thirty-five (35) miles as compared to
his commuting distance immediately prior to the Change in Control and (iv) have
job skill requirements and duties that are comparable to the requirements and
duties of the position held by Executive prior to the Change in Control.

 

2.                                      Continuation of Benefits.

 

(a)                                 Benefits. Subject to Section 2(b) of this
Agreement, if the Executive’s employment terminates involuntarily but without
Cause or voluntarily but for Good Reason within twelve (12) months after a
Change in Control, the Bank shall continue or cause to be continued life and
health insurance coverage substantially identical to the coverage maintained for
the Executive before termination and in accordance with the same schedule
prevailing before employment termination. The insurance coverage shall cease
thirty-six (36) months after the Executive’s termination.

 

(b)                                 Alternative lump-sum cash payment. If
(x) under the terms of the applicable policy or policies for the insurance
benefits specified in Section 2(a) it is not possible to continue the
Executive’s coverage, or (y) if when employment termination occurs the Executive
is a specified employee within the meaning of Section 409A of the Code, if any
of the continued insurance coverage benefits specified in Section 2(a) would be
considered deferred compensation under Section 409A of the Code, and finally if
an exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available for that particular insurance benefit, instead of
continued insurance coverage under Section 2(a) the Bank shall pay or cause to
be paid to the Executive in a single lump sum an amount in cash equal to the
present value of the Bank’s projected cost to maintain that particular insurance
benefit had the Executive’s employment not terminated, assuming continued
coverage for thirty-six (36) months. The lump-sum payment shall be made within
five (5) business days after employment termination or, if the Executive is a
specified employee within the meaning of Section 409A of the Code and an
exemption from the six-month delay requirement of Section 409A(a)(2)(B)(i) of
the Code is not available, on the first business day of the seventh month after
the month in which the Executive’s employment terminates, subject to Section 16
of this Agreement.

 

3.                                      Termination for Which No Benefits Are
Payable. Despite anything in this Agreement to the contrary, the Executive shall
be entitled to no benefits under this Agreement if the Executive’s employment
terminates with Cause, if the Executive dies while actively employed by the
Bank, or if the Executive becomes totally disabled while actively employed by
the Bank. For purposes of this Agreement, the term “totally disabled” means that
because of injury or sickness the Executive is unable to perform the Executive’s
duties. The benefits, if any, payable to the Executive or the Executive’s
beneficiary or estate relating to the Executive’s death or disability shall be
determined solely by such benefit plans or arrangements as the Bank may have
with the Executive relating to death or disability, not by this Agreement.

 

4.                                      Term of Agreement.

 

(a)                                 The term of this Agreement shall include:
(i) the initial term, consisting of the period commencing on the Effective Date
and ending February 6, 2017, plus (ii) any and all extensions of the initial
term made pursuant to this Section 4.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Commencing on February 6, 2016 (the
“anniversary date”) and continuing on each anniversary date thereafter, the
disinterested members of the Board of Directors of the Bank may extend the
Agreement term, so that the remaining term of the Agreement, following Board
action, will be two (2) years, unless Executive elects not to extend the term of
this Agreement by giving proper written notice. The Board of Directors of the
Bank will review the Agreement and Executive’s performance annually for purposes
of determining whether to extend the Agreement term and will include the
rationale and results of its review in the minutes of the meetings. The Board of
Directors of the Bank will notify Executive as soon as possible after each
annual review whether it has determined to extend the Agreement.

 

5.                                      Limitation of Benefits Under Certain
Circumstances. It is the intention of Executive, the Company and the Bank that
no payments by the Bank or the Company to or for the benefit of Executive under
this Agreement or any other agreement or plan pursuant to which Executive is
entitled to receive payments or benefits shall be non-deductible to the Bank or
the Company by reason of the operation of Code Section 280G relating to
parachute payments. If all, or any portion, of the payments and benefits
provided under this Agreement, either alone or together with other payments and
benefits which Executive receives or is entitled to receive from the Bank or the
Company, would constitute a “parachute payment” within the meaning of Code
Section 280G, the cash severance payments provided under this Agreement shall be
reduced to the extent necessary so that no payments or benefits provided by the
Bank or the Company to the Executive shall fail to be tax-deductible under Code
Section 280G. To the extent it is determined that payments exceeding such
maximum deductible amount have been made to or for the benefit of Executive,
such excess payments shall be refunded to the Bank or the Company upon such
determination, with interest thereon at the applicable federal rate determined
under Code Section 1274(d), compounded annually.

 

6.                                      This Agreement Is Not an Employment
Contract. The parties hereto acknowledge and agree that (x) this Agreement is
not a management or employment agreement and (y) nothing in this Agreement shall
give the Executive any rights or impose any obligations to continued employment
by the Bank or any subsidiary or successor of the Bank.

 

7.                                      Withholding of Taxes. The Bank may
withhold from any benefits payable under this Agreement all Federal, state,
local or other taxes as may be required by law, governmental regulation, or
ruling.

 

8.                                      Successors and Assigns.

 

(a)                                 This Agreement shall inure to the benefit of
and be binding upon any corporate or other successor to the Company and the Bank
which shall acquire, directly or indirectly, by merger, consolidation, purchase
or otherwise, all or substantially all of the assets or stock of the Company and
the Bank.

 

(b)                                 Since the Company and the Bank are
contracting for the unique and personal skills of Executive, Executive shall be
precluded from assigning or delegating his rights or duties hereunder without
first obtaining the written consent of the Company and the Bank.

 

9.                                      Notices. All notices, requests, demands
and other communications in connection with this Agreement shall be made in
writing and shall be deemed to have been given when delivered by hand or 48
hours after mailing at any general or branch United States Post Office, by
registered or certified mail, postage prepaid, addressed to the Company and/or
the Bank at their principal business offices and to Executive at his home
address as maintained in the records of the Company and the Bank.

 

4

--------------------------------------------------------------------------------


 

10.                               Captions and Counterparts. The headings and
subheadings in this Agreement are included solely for convenience and shall not
affect the interpretation of this Agreement. This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

11.                               Amendments. No amendments or additions to this
Agreement shall be binding unless made in writing and signed by all of the
parties, except as herein otherwise specifically provided.

 

12.                               Severability. The provisions of this Agreement
shall be deemed severable and the invalidity or unenforceability of any
provision shall not affect the validity or enforceability of the other
provisions hereof.

 

13.                               Applicable Law. Except to the extent preempted
by federal law, the laws of the Commonwealth of Pennsylvania shall govern this
Agreement in all respects, whether as to its validity, construction, capacity,
performance or otherwise.

 

14.                               Entire Agreement. This Agreement constitutes
the entire agreement between the Bank and the Executive concerning the subject
matter. No rights are granted to the Executive under this Agreement other than
those specifically set forth. No agreements or representations, oral or
otherwise, expressed or implied concerning the subject matter hereof have been
made by either party that are not set forth expressly in this Agreement. This
Agreement supersedes and replaces in its entirety any prior severance or
employment agreement between the Bank, the Company and the Executive, including,
but not limited to, the change in control agreement by and between the Executive
and the Bank, and the Company as guarantor effective June 27, 2011.

 

15.                               No Mitigation. Executive shall not be required
to mitigate the amount of any payment provided for in this Agreement by seeking
other employment or otherwise and no such payment shall be offset or reduced by
the amount of any compensation or benefits provided to Executive in any
subsequent employment.

 

16.                               Internal Revenue Code Section 409A. The
parties to this Agreement intend for the payments to satisfy the short-term
deferral exception under Section 409A of the Code or, in the case of medical,
dental and life insurance benefits, not constitute deferred compensation (since
such amounts are not taxable to the Executive). However, notwithstanding
anything to the contrary in this Agreement, to the extent payments do not meet
the short-term deferral exception of Section 409A of the Code and, in the event
the Executive is a “Specified Employee” (as defined herein) no payment shall be
made to the Executive under this Agreement prior to the first day of the seventh
month following termination of employment in excess of the “permitted amount”
under Section 409A of the Code. For these purposes the “permitted amount” shall
be an amount that does not exceed two times the lesser of: (A) the sum of the
Executive’s annualized compensation based upon the annual rate of pay for
services provided to the Company for the calendar year preceding the year in
which the Executive terminates employment, or (B) the maximum amount that may be
taken into account under a tax-qualified plan pursuant to Section 401(a)(17) of
the Code for the calendar year in which occurs the termination of employment
occurs. The payment of the “permitted amount” shall be made within five
(5) business days of the termination of employment. Any payment in excess of the
permitted amount shall be made to the Executive on the first day of the seventh
month following the Executive’s termination of employment. “Specified Employee”
shall be interpreted to comply with Section 409A of the Code and shall mean a
key employee within the meaning of Section 416(i) of the Code (without regard to
paragraph 5 thereof), but an individual shall be

 

5

--------------------------------------------------------------------------------


 

a “Specified Employee” only if the Company is a publicly-traded institution or
the subsidiary of a publicly-traded holding company. References in this
Agreement to Section 409A of the Code include rules, regulations, and guidance
of general application issued by the Department of the Treasury under
Section 409 A of the Code.

 

17.                               Regulatory Limitations.

 

(a)                                 In no event shall the Bank or the Company be
obligated to make any payment pursuant to this Agreement that is prohibited by
Section 18(k) of the Federal Deposit Insurance Act (codified at 12 U.S.C. §
1828(k)), 12 C.F.R. Part 359, or any other applicable law.

 

(b)                                 In no event shall the Bank or the Company be
obligated to make any payment pursuant to this Agreement if:

 

(i)                                     Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the Bank’s
affairs by a notice served under Section 8(e)(3) (12 USC §1818(e)(3)) or
8(g) (12 USC §1818(g)) of the Federal Deposit Insurance Act, as amended;

 

(ii)                                  Executive is removed and/or permanently
prohibited from participating in the conduct of the Bank’s affairs by an order
issued under Section 8(e)(12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the
Federal Deposit Insurance Act, as amended;

 

(iii)                               the Bank is in default as defined in
Section 3(x) (12 USC §1818(x)(1)) of the Federal Deposit Insurance Act, as
amended; or

 

(iv)                              the FDIC enters into an agreement to provide
assistance to or on behalf of the Bank under the authority contained in
Section 13(c) (12 USC §1823(c) of the Federal Deposit Insurance Act, as amended.

 

18.                               Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration, conducted before a panel of three arbitrators sitting in
Philadelphia, Pennsylvania, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

 

19.                               Source of Payments. All payments provided in
this Agreement shall be timely paid in cash or check from the general funds of
the Bank. The Company, however, unconditionally guarantees payment and provision
of all amounts and benefits due hereunder to Executive and, if such amounts and
benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Executive Officer Change in
Control Severance Agreement as of the date first written above.

 

 

BENEFICIAL BANK

 

 

 

 

 

/s/ Frank A. Farnesi

 

Frank A. Farnesi

 

Chairman of the Board of Directors

 

 

 

 

 

/s/ Martin Gallagher

 

Martin Gallagher

 

 

 

 

 

BENEFICIAL BANCORP, INC.

 

(as guarantor)

 

 

 

 

 

/s/ Frank A. Farnesi

 

Frank A. Farnesi

 

Chairman of the Board of Directors

 

7

--------------------------------------------------------------------------------